Citation Nr: 1703441	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966 and from December 1966 until December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and such a hearing was scheduled to take place in June 2011.  He and his representative were notified of the scheduled hearing in April 2011; however, the Veteran did not report to the hearing.  Accordingly, the request is deemed withdrawn.

In September 2011, the Veteran indicated that he wished to testify before a Veterans Law Judge (VLJ) of the Board via video teleconference.  The Veteran withdrew his hearing request in December 2012.  See 38 C.F.R. § 20.704(e) (2015). 

This matter was remanded by the Board in January 2015.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the RO was completing additional development on the claim, a separate rating decision of November 2016 granted an increased rating for the Veteran's status post left thoracotomy with left lower lobectomy for moderately differentiated squamous cell lung cancer with two residual scars (status-post lung cancer), from 30 percent to 100 percent, and re-characterized the condition as chronic obstructive pulmonary disease (COPD).  





FINDING OF FACT

1.  For the period from September 1, 2011 until July 7, 2016, the Veteran was in receipt of service connection for COPD, evaluated as 30 percent disabling, status post left thoracotomy with left lower lobectomy for moderately differentiated squamous cell lung cancer, evaluated as 10 percent disabling from September 1, 2011, and status post right inguinal hernia repair and status pots umbilical hernia repair scar both rated as noncompensable.  The combined rating for this period was 40 percent.

2. Resolving all doubt in the Veteran's favor, for the period from September 1, 2011 until July 7, 2016, the Veteran was prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.

3.  For the period beginning July 7, 2016, the Veteran's service-connected status-post lung cancer with two residual scars, status-post right inguinal hernia repair, and status-post umbilical hernia repair are not of such nature and severity as to prevent him from securing or maintaining any substantially gainful employment.


CONCLUSION OF LAW

1. For the period from September 1, 2011 until July 7, 2016 the criteria for a TDIU have been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).

2. For the period beginning July 7, 2016, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has been informed of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.


TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
 § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Individual unemployability must be determined without regard to any non-service-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. 
§ 4.3. 

The Veteran contends that he can no longer work due to his service-connected hernia and status-post lung cancer conditions.  The Veteran is in receipt of service connection for COPD (previously evaluated as reduced pulmonary function status post left thoracotomy with left lower lobectomy for moderately differentiated squamous cell lung cancer), evaluated as 100 percent from October 13, 2009; as 30 percent from September 1, 2011 and 100 percent from July 7, 2016; for residual scars, status post left thoracotomy with left lower lobectomy for moderately differentiated squamous cell lunch cancer, evaluated as 10 percent disabling from September 1, 2011, and status post right inguinal hernia repair and status pots umbilical hernia repair scar both rated as noncompensable.  

The Board notes that it is not categorically true that the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  Thus, the current appeal consists of two questions.  First, the Board must consider whether the Veteran is entitled to TDIU for the period prior to July 7, 2016, considering all of the disabilities.  Additionally, the Board must consider the period after July 7, 2016 as if it can be shown that the Veteran has been unable to work due solely to his residual scars, status-post right inguinal hernia repair and status-post umbilical hernia repair, and not his COPD, the TDIU claim would not be moot.  

Prior from September 1, 2011 to July 7, 2016

As explained in the prior Board remand and as outlined above, for the period from September 1, 2011 until July 7, 2016 the Veteran was in receipt of service connection for COPD, evaluated as 30 percent disabling, status post left thoracotomy with left lower lobectomy for moderately differentiated squamous cell lung cancer, evaluated as 10 percent disabling from September 1, 2011, and status post right inguinal hernia repair and status pots umbilical hernia repair scar both rated as noncompensable.  The combined rating for this period was 40 percent.  

Thus the Veteran does not meet the schedular criteria for the period prior to July 7, 2016.  The Board remanded the claim for extraschedular consideration under 38 C.F.R. § 4.16(b).  

On his application for TDIU he indicated he last worked full time in September 2003 and indicated he had been self-employed at that time.  He reported having a high school education.  Records received from SSA reflect he worked using heavy equipment putting in utilities and also had experience as a crane operator.  He also noted he ran his own business doing concrete driveways and room additions.  He indicated he last worked in October 2006.  See April 2007 Report of G.H., Ph.D. in records from SSA.  VA treatment records report he was a retired truck driver. 

In June 2009, the Veteran submitted a statement asserting that pain from his status-post umbilical hernia had caused him to become unemployed.  He also submitted a January 2011 statement from his former employer indicating that, following his lobectomy, he was no longer able to perform his regular job duties.  His former employer explained the job was driving a truck to different states and required pushing and pulling a pallet jack loaded with weights ranging from 500 to 2000 pounds.  He further noted there was a lot of lifting and there were extremes in temperatures.  He explained the Veteran reported he became breathless and did not have strength to perform the duties.  He further noted that he did not feel it was safe for the Veteran to drive the long distances with his reduced stamina nor did he feel it was safe for him to exert himself the way he did prior to surgery.  He has not asserted that his service-connected conditions other than COPD are solely responsible for his claimed inability to work, but rather, that all of his conditions have contributed to his occupational impairment.  

A September 2010 VA examination concluded that the status post left thoracotomy with left lower lobectomy for stage IA Moderately differentiated squamous cell lunch cancer with residual scars and COPD with emphysema resulted in the Veteran being assigned different duties at work.  The effect on occupational activities included shortness of breath, depression and pain.  It was noted to halve mild effects on ambulation, moderate effects on chores, shopping, recreation and traveling and driving, severe effects on exercise and prevented sports.  

A January 2011 statement of the Veteran's spouse reported that he could no longer walk upstairs without getting winded and had trouble doing home repairs around the house, including pressure cleaning the driveway, blowing leaves, changing light bulbs or minor pluming.  She said such tasks are limited from his shortness of breath, limitation in movement from the residuals scars.  She indicated that prior to his surgery the Veteran worked driving a box truck but since the surgery he could not load or unload the truck nor could he drive long distances due to fatigue.  

A January 2011 statement of J.C.H., M.D. reported the Veteran had a diagnosis of lung cancer and COPD.  The Veteran made it clear he had difficulty tolerating modest exertion and felt breathless and sometimes experienced wheezing or coughing with modest exertion.  The Veteran felt he was unable to accomplish his normal work duties and considered himself disabled and unable to work because of those disabilities.  The examiner indicated the chest x-ray, pulmonary function testing and physical examination were consistent with his complaints.  The physician reported that while he was not credentialed in occupational medicine, he could confidently attest to the fact that the patient does in fact have COPD and is status post left lower lobectomy and he had no reason to disbelieve his attestation regarding disability on that basis.  

A May 2011 statement from D.R.M., B.Sc., D.C. reported that the Veteran had significant scar formation on his rib cage on the left posterior side and had bouts of sharp acute pain with movement and deep inspiration.  He sought treatment four times to get enough relief to carry out activities of daily living and would likely have to continue to come in for periodic treatment to keep thoracic movement within normal limits and pain levels down so he could function normally.  

An October 2011 statement of J.C.H., M.D. noted that the Veteran had significant pulmonary disease.  He reviewed testing from earlier in 2011 and noted the left lower lobectomy was contributing to exercise intolerance more than the COPD.  The Veteran described a sense of breathlessness even with modest activities of daily living such as household chores or even going out to get the newspaper or mail or help with grocery shopping.  

The record reflects the Veteran was applied for Social Security Disability benefits for COPD and a psychiatric disability.  Other conditions mentioned in connection with his SSA claim were his back disorder.

A July 2014 treatment record of V.J.D., M.D. reflected the Veteran was seen for follow up.  The diagnoses included COPD, chronic bronchitis, asthma, history of hypertension, non-small cell lung cancer status post left upper lobectomy, other emphysema, obstructive sleep apnea and allergic rhinitis.  The physician noted that based on the diagnoses the Veteran's activities for daily living are moderately restricted and he mare require oxygen at night in addition to the CPAP.  He reported PFT showed moderate obstructive disease.  

An August 2014 letter of V.J.D., M.D. indicated the Veteran treated for COPD, asthma, sleep pane and non-small cell lung cancer.  The pulmonary function testing showed reduced lung functions with at least 15% reduction in values as compared prior to the left upper lobectomy and the Veteran was more symptomatic with progressive shortness of breath and had reduced capacity to perform daily living tasks.  He lost about 25-30 percent of pre-surgical lung capacity and also had obstructive sleep apnea and was more likely than not to require supplemental oxygen within the next year.  

Pursuant to the December 2015 Board remand, the Acting Director of VA's Compensation service provided a March 2016 advisory opinion as to whether TDIU was warranted on an extraschedular basis.  The Acting Director noted that a June 2008 VA examination of the hernia conditions showed that the Veteran was currently employed in carrier services and experienced no more than moderate effects on activities of daily life due to decreased mobility and problems with lifting and carrying due to pain.  The Veteran retired in 2009.  An August 2010 VA examination showed that the Veteran's reported occupational limitations were pain, shortness of breath, and depression.  Notably, the Veteran is not service-connected for depression.  The Acting Director opined that, "the totality of the evidence does not show that the Veteran is unemployable under any circumstances or entitled to any extra-schedular increased evaluations.  The VA examinations showed minimal residuals attributable to lung cancer and left lower lobe resection...  There is no specific finding for TDIU as due solely to residuals of lung cancer or any other service-connected disability."

Reviewing the evidence in light of the rating criteria the Board finds the evidence is at an approximate balance.  While the opinion of the Director concluded that TDIU was not warranted on an extraschedular basis, such opinion is not binding on the Board.  The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence. Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."). Indeed, the Board is permitted to review the entirety of the proceedings below. 38 U.S.C.A. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record"). The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance." Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director. Kuppamala, 27 Vet. App. at 456.  In this case, there is some evidence against the claim, including VA examinations that described he condition as moderate.  Additionally, the Board is cognizant of the fact that the Veteran has other non-service connected disabilities that were considered by SSA in considering whether he was able to work.  On the other hand, the Veteran and his spouse have consistently described severe restrictions in activities of daily living due to his lung disability.  These assertions were made to treating physicians, one of whom even noted that the Veteran reported difficulty getting the mail.  Furthermore, the Veteran sent in a statement from his former employer who indicated he felt it was no longer safe for the Veteran to perform his duties because of his fatigue, shortness of breath and inability to lift items.  Furthermore, the Board notes that there is a gap in testing and that the most recent testing in 2016 reflected the Veteran's lung function was so severe that it met the criteria for a 100 percent schedular rating.  In light of the past work experience and education, the Board finds that the Veteran's COPD and lung function status post cancer renders him unemployable for the period from September 1, 2011 until July 7, 2016. Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

Period beginning July 7, 2016

As noted above, although the Veteran has been granted a 100 percent schedular rating for his COPD beginning July 7, 2016, such rating does not automatically render a claim for TDIU moot.  Rather the question is whether the Veteran's disabilities other than COPD result in unemployability.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected residual scars, status-post right inguinal hernia repair and status-post umbilical hernia repair, or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected residual scars, status-post right inguinal hernia repair and status-post umbilical hernia repair, with consideration of factors such as his occupational background and level of education.  As the evidence reflects that his COPD is the primary disability impacting his ability to work, Bradley is inapplicable, and the previous grant of a total schedular rating for COPD renders the Veteran's TDIU claim moot for this period on appeal.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







ORDER

For the period from September 1, 2011 to July 7, 2016, entitlement to TDIU is granted.

For the period beginning July 7, 2016, entitlement to TDIU is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


